DETAILED ACTION
This office action is in response to the application filed on 01/20/2020.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control section that in a case where a user who uses a specific place is a user who has reserved the specific place, changes communication contract information of a terminal apparatus used by the user” in claim 1 and 20.
“a control section that… causes the terminal apparatus to perform communication using the changed communication contract information, during a period of the reservation.” in claim 1 and 20.
“a first module that stores the communication contract information to be used for communication, wherein the processing of changing the communication contract information includes processing of storing additional communication contract information for communication using the first module during the period of the reservation in the first module” in claim 2.
“the control section causes the terminal apparatus to perform communication using the additional communication contract information during the period of the reservation” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 12, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardwell et al. (hereinafter Bardwell, US 8,644,473 B1).

Regarding Claim 1, Bardwell discloses An information processing apparatus (Bardwell: Server 210, fig. 2) comprising: 
a control section that in a case where a user who uses a specific place is a user who has reserved the specific place (Bardwell: col.22 lines27-47 “In act 620, the telephone 212 in the workspace 214 detects the physical presence of the user 230 at the telephone 212. In one embodiment, this is achieved by providing the user 230 with an input device for signaling her intent to check into the reservation system 200 on the telephone 212….In act 630, the server 210 determines if a reservation exists for the workspace 214 and requests the user 230 to confirm her identity. In one embodiment, the server 210 queries the reservation database 218 to determine if there is a reservation associated with the telephone 212.” software/instructions of the server 210 determines if there is a reservation in response to a user checking in to a reservation for the workspace), 
changes communication contract information (Examiner notes: para.0045 of applicants spec “The communication contract information includes, for example, a telephone number used for communication”)  of a terminal apparatus used by the user (Bardwell: col.24 lines 1-14 “In act 660, the server 210 retrieves the telephony profile 226 associated with the user 230 from the profile database 224, and sends the telephony profile 226 to the telephone 212. In other embodiments, the switching server 220, rather than the server 210, may retrieve the telephony profile 226 associated with the user 230 from the profile database 224, and send the telephony profile 226 to the telephone 212. In act 670, the telephone 212 configures itself according to the preferences stored in the telephony profile 226. For example, if the telephony profile 226 reflects the wish of the user 230 that the first speed dial number of the telephone 212 should connect the user 230 to a remote voicemail system, the telephone 212 will be configured accordingly.”  col.25 lines 15-22 “In act 740, the telephone 212 may return to a ready state as seen in FIG. 5A, or, if the telephone 212 has no imminent reservation associated with it, the telephone 212 may enter a non-configured State. In some embodiments, additional check-out measures may be taken. For example, any data 20 retained by the phone, Such as recently dialed numbers, may be purged from the memory or storage of the telephone 212.” the server obtains the telephony profile associated with the user for the reservation and sends this information to the telephone of the reserved workspace, which then configures itself according to the profile provided by the server.), and 
causes the terminal apparatus to perform communication using the changed communication contract information, during a period of the reservation (Bardwell: col.14 line 55 to col 15 line 5 “Referring still to FIG. 3, in various embodiments a profile database 224 may be provided for holding at least one record storing a telephony profile 226 describing the telephone con figuration preferences of the user 230, as well as metadata about the record. This profile data and metadata may include, among others, a unique user ID 311c identifying the user associated with the telephony profile 226, the user's long distance calling privileges, and the user's phone settings. Such as speed dial configuration, personalized greeting, custom ringer settings, or other options. For example, if a user 230 has stored his mother's phone number in a first speed dial position, his home phone number in a second speed dial position, and has chosen a particular ringtone, this information can be sent to the server 210 and stored in the profile database 224. This information can then be sent to any other telephone 212 for which the user 230 has checked into a reservation, and the information can be used to configure the telephone 212 according to the user's preferences.” the telephone that the profile information was sent to obtains the changed communication contract information, and performs communications using these changed configurations. in col.25 lines 15-22 “In act 740, the telephone 212 may return to a ready state as seen in FIG. 5A, or, if the telephone 212 has no imminent reservation associated with it, the telephone 212 may enter a non-configured State. In some embodiments, additional check-out measures may be taken. For example, any data 20 retained by the phone, Such as recently dialed numbers, may be purged from the memory or storage of the telephone 212.” it can be seen that when there is no current reservation, the phone purges all information and returns to a non configured state upon check out.).

Regarding Claim 2, Bardwell discloses wherein the terminal apparatus includes a first module that stores the communication contract information to be used for communication (Bardwell: col.10 lines 42-48 “At least one telephony device allowing for Voice communication may also be provided with the system. The telephony device may be located in a workspace Such as an office or cubicle at a work location or in a home office. The telephony device may comprise a computer system 102 as described above and seen in FIG.1.” Fig. 1 shows system 102 including storage.  The telephone contains instructions/storage that is capable of accepting new configuration information from profile, and implementation of the configurations. ), 
wherein the processing of changing the communication contract information includes processing of storing additional communication contract information for communication using the first module during the period of the reservation in the first module (Bardwell: Fig. 6 and fig. 7.  after determining that the reservation exists for the user, the configuration of the telephone is performed in step 660-670 in Fig. 6 and in col 24 lines 1-30, telephone 212 contains program/instructions that stores this information from the profile such that the telephone is configured for that communication contract information.  This is during the period of reservation, i.e. start time and end time in col 2 lines 1-55 “The method includes acts of receiving a first message from a telephone device located at the workspace in response to a first input at the telephone device on or after the start time, r… In yet another embodiment, the reservation may further identify an end time, and the method further comprises an act of ceasing, on or after the end time, to direct to the telephone device calls placed to the telephone number associated with the user.” in col.25 lines 15-22 “In act 740, the telephone 212 may return to a ready state as seen in FIG. 5A, or, if the telephone 212 has no imminent reservation associated with it, the telephone 212 may enter a non-configured State. In some embodiments, additional check-out measures may be taken. For example, any data 20 retained by the phone, Such as recently dialed numbers, may be purged from the memory or storage of the telephone 212.” it can be seen above that the configuration of the telephone is removed upon reaching a check out time, therefore no longer in the period of reservation.), and 
wherein the control section causes the terminal apparatus to perform communication using the additional communication contract information during the period of the reservation (Bardwell: Fig. 6 and fig. 7, col.24 lines 1-14 “In act 660, the server 210 retrieves the telephony profile 226 associated with the user 230 from the profile database 224, and sends the telephony profile 226 to the telephone 212. In other embodiments, the switching server 220, rather than the server 210, may retrieve the telephony profile 226 asso ciated with the user 230 from the profile database 224, and send the telephony profile 226 to the telephone 212. In act 670, the telephone 212 configures itself according to the preferences stored in the telephony profile 226. For example, if the telephony profile 226 reflects the wish of the user 230 that the first speed dial number of the telephone 212 should connect the user 230 to a remote voicemail system, the telephone 212 will be configured accordingly.”  col.25 lines 15-22 “In act 740, the telephone 212 may return to a ready state as seen in FIG. 5A, or, if the telephone 212 has no imminent reservation associated with it, the telephone 212 may enter a non-configured State. In some embodiments, additional check-out measures may be taken. For example, any data 20 retained by the phone, Such as recently dialed numbers, may be purged from the memory or storage of the telephone 212.” The telephone behaves in view of the configuration from the start of the reservation period, detected in step 630 of fig. 6, until detection of the end of the reservation, based on either end time or check out action in step 740 of fig. 7.).

Regarding Claim 6, Bardwell discloses claim 2 as set forth above. 
Bardwell further discloses wherein in a case where the period of the reservation elapses, the control section deletes the additional communication contract information from the first module (Bardwell: col.25 lines 15-22 “In act 740, the telephone 212 may return to a ready state as seen in FIG. 5A, or, if the telephone 212 has no imminent reservation associated with it, the telephone 212 may enter a non-configured State. In some embodiments, additional check-out measures may be taken. For example, any data 20 retained by the phone, Such as recently dialed numbers, may be purged from the memory or storage of the telephone 212.” after end of reservation, such as part of check out, the configuration information from the telephone is deleted.).

Regarding Claim 8, Bardwell discloses claim 2 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable.).

Regarding claim 12, Bardwell discloses claim 6 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable.).

Regarding Claim 14, Bardwell discloses claim 2 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place and another place related to the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable. Col.14 lines 60-65 “long distance calling privileges” Calls can be made internationally, therefore showing another place related to the specific place that calls can be made to. ).

Regarding Claim 19, Bardwell discloses claim 1 as set forth above.
Bardwell further discloses wherein a service associated with the place is available by communication using the changed communication contract information during the period of the reservation (Bardwell: col.10 lines 42-col.11 line 12, “At least one telephony device allowing for Voice communication may also be provided with the system. The telephony device may be located in a workspace Such as an office or cubicle at a work location or in a home office. The telephony device may comprise a computer system 102 as described above and seen in FIG.1. …To ensure data transfer is secure, the server, the network, and the tele phony device computer systems 102,104 and 106 may transmit data via the network 108 using a variety of security measures including TSL, SSL or VPN, among other security techniques. ” various security services can be provided for the telephone that has been configured, such as VPN, SSL and TSL services.  These are associated with the place as they are applied to communications from the telephone of the workspace i.e. office,).

Regarding Claim 20, it teaches all of the same steps as claim 1 but in A non-transitory computer readable medium storing a program causing a computer to function as (Bardwell: col.3 lines 3-22).  Therefore the supporting rationale for the rejection of claim 1 applies equally as well to that of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 9, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bardwell et al. (hereinafter Bardwell, US 8,644,473 B1) in view of Youngs et al. (hereinafter Youngs, US 9,220,000 B1).

Regarding Claim 3, Bardwell discloses claim 2 as set forth above.
However Bardwell does not explicitly disclose wherein the first module stores the communication contract information in advance, and wherein the additional communication contract information is acquired by communication using the communication contract information stored in advance in the first module, and is stored in the first module.
Youngs discloses wherein the first module stores the communication contract information in advance and wherein the additional communication contract information (Youngs: col.5 lines 33-50 temp phone number) is acquired by communication using the communication contract information (Youngs: col.5 lines 33-50 original phone number) stored in advance in the first module, and is stored in the first module (Youngs: col.4 lines 65-col.5 line 12 “FIG. 3 is a system diagram illustrating communication system300. Communication system 300 includes user device 310, base station 322, cellular voice and data network 320, temporary assigned text message address (TATMA) gateway 325, and call center 330. User device 310 and base station 322 communicate over wireless link340 which is a cellular voice and data link in this example, Such as that described for wireless link 140. Base station 322 and cellular voice and data network 320 communicate over backhaul link341 which is a T1 link in this example. Call center 330 and cellular voice and data network 320 communicate over link 342 which comprises a T1 link in this example. TATMA gateway 325 and cellular voice and data network 320 communicate over link 343 in this example which comprises a packet network link in this example.” it can be seen in Fig. 3 that he user device 310 communicates via link 340 to the base station, which is a cellular voice and data link, which would use the phone number of the device.  Therefore in this case the temporary phone number from the gateway 325 in section col.5 lines 33-50 is obtained using the original phone number that was already present for the phone.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Bardwell and Youngs in order to incorporate wherein the first module stores the communication contract information in advance, and wherein the additional communication contract information is acquired by communication using the communication contract information stored in advance in the first module, and is stored in the first module.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security and privacy of the user (Youngs: col.1 lines 25-37).

Regarding Claim 7, Bardwell discloses claim 2 as set forth above.
However Bardwell does not explicitly disclose wherein the terminal apparatus includes the first module and a second module different from the first module, and wherein the control section stores the additional communication contract information in the second module by using communication using the first module.
Youngs disclose wherein the terminal apparatus includes the first module and a second module different from the first module (Youngs: Fig. 3 311 col.6 lines 11-33 “User device 310 receives (402) an instruction from a user of the user device to transfer a text message to a destination phone number using the temporary phone number instead of a device phone number of the user device as an originating or source phone number. Graphical user interface element 311 presents the selection from among the device phone number of 913-555-11 11 and the temporary phone number 456-555 1111. In this example, the instruction is received over a user input element of user device 310, such as a keypad, touch screen, mouse, Voice activation, or other user input element. During entry or creation of a text message on user device 310, a user can select from among the device phone number and the temporary phone number. In some examples, responsive to a user selecting to send the text message, a graphical user prompt is presented which allows the user to select from among the device phone number or the temporary phone number. A popup prompt can be presented in Some examples responsive to the send command or to a user selection box configured to change the origin phone number of the text message. The user also typically selects the destination phone number, Such as from a phone book data structure or a manual entry.” phone stores both phone numbers in memory and would be stored in different parts of storage , the first being a section that initially stored its own phone number, and the second is the storage location after receiving the temporary phone number), and 
wherein the control section stores the additional communication contract information in the second module by using communication using the first module (Youngs: col.4 lines 65-col.5 line 12 “FIG. 3 is a system diagram illustrating communication system300. Communication system 300 includes user device 310, base station 322, cellular voice and data network 320, temporary assigned text message address (TATMA) gateway 325, and call center 330. User device 310 and base station 322 communicate over wireless link340 which is a cellular voice and data link in this example, Such as that described for wireless link 140. Base station 322 and cellular voice and data network 320 communicate over backhaul link341 which is a T1 link in this example. Call center 330 and cellular voice and data network 320 communicate over link 342 which comprises a T1 link in this example. TATMA gateway 325 and cellular voice and data network 320 communicate over link 343 in this example which comprises a packet network link in this example.” it can be seen in Fig. 3 that he user device 310 communicates via link 340 to the base station, which is a cellular voice and data link, which would use the phone number of the device.  Therefore in this case the temporary phone number from the gateway 325 in section col.5 lines 33-50 is obtained using the original phone number.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Bardwell and Youngs in order to incorporate wherein the terminal apparatus includes the first module and a second module different from the first module, and wherein the control section stores the additional communication contract information in the second module by using communication using the first module.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security and privacy of the user (Youngs: col.1 lines 25-37).

Regarding Claim 9, Bardwell discloses claim 3 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable.).

Regarding Claim 13, Bardwell discloses claim 7 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable.).

Regarding Claim 15, Bardwell-Youngs discloses claim 3 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place and another place related to the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable. Col.14 lines 60-65 “long distance calling privileges” Calls can be made internationally, therefore showing another place related to the specific place that calls can be made to. ).

Claim(s) 4, 5, 10-11, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardwell et al. (hereinafter Bardwell, US 8,644,473 B1) in view of Youngs et al. (hereinafter Youngs, US 9,220,000 B1), further in view of Ikemori et al (hereinafter Ikemori, US 2008/0304647 A1).
Regarding Claim 4, Bardwell-Youngs discloses claim 3 as set forth above.
However Bardwell-Youngs does not explicitly disclose wherein the control section stores the additional communication contract information in the first module, by overwriting the communication contract information with the additional communication contract information, and stores the communication contract information in a storage section other than the first module.
Ikemori discloses wherein the control section stores the additional communication contract information in the first module, by overwriting the communication contract information with the additional communication contract information, and stores the communication contract information in a storage section other than the first module (Ikemori: para.0049 “Such an arrangement is, for example, storing history data related to the previous phone number in a storage of the second phone 106 instead of the history data storage 108, transferring an incoming call destined for the previous phone number to the second phone 106 from the first communication server 102, and notifying the second phone 106 that the incoming call is destined for the previous phone number. In this arrangement, transmission of the report message 240 (operation S116) may not be required.” the previous phone number is overwritten in that the phone obtains a new phone number, and the old phone number is stored in general storage on the second phone 106.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bardwell-Youngs with Ikemori in order to incorporate wherein the control section stores the additional communication contract information in the first module, by overwriting the communication contract information with the additional communication contract information, and stores the communication contract information in a storage section other than the first module.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of easily communicating with users using an older phone number when the user has access to a new phone number (Ikemori: para.0007).

Regarding Claim 5, Bardwell-Youngs-Ikemori discloses claim 4 as set forth above.
Bardwell further discloses wherein in a case where the period of the reservation elapses, the control section removing forwarding rules regarding the communication contract information and the additional communication contract information (Bardwell: Col.3 lines 50-55 “In yet another embodiment, the reservation may further identify an end time, and the method may further comprise an act of ceasing, on or after the end time, to direct to the telephone device calls placed to the telephone number associated with the user.” col.25 lines 15-22 “In act 740, the telephone 212 may return to a ready state as seen in FIG. 5A, or, if the telephone 212 has no imminent reservation associated with it, the telephone 212 may enter a non-configured State. In some embodiments, additional check-out measures may be taken. For example, any data 20 retained by the phone, Such as recently dialed numbers, may be purged from the memory or storage of the telephone 212.” it can be seen above that the configuration of the telephone is removed upon reaching a check out time, as well as redirection of phone calls by the server.).
However Bardwell-Youngs does not explicitly disclose wherein in a case where the period of the reservation elapses, the control section stores the communication contract information in the first module by overwriting the communication contract information stored in the storage section with the additional communication contract information.
Ikemori discloses the control section stores the communication contract information in the first module by overwriting the communication contract information stored in the storage section with the additional communication contract information (Ikemori: para.0049 “Such an arrangement is, for example, storing history data related to the previous phone number in a storage of the second phone 106 instead of the history data storage 108, transferring an incoming call destined for the previous phone number to the second phone 106 from the first communication server 102, and notifying the second phone 106 that the incoming call is destined for the previous phone number. In this arrangement, transmission of the report message 240 (operation S116) may not be required.” the previous phone number is overwritten in that the phone obtains a new phone number, and the old phone number is stored in general storage on the second phone 106. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bardwell-Youngs with Ikemori in order to incorporate the control section stores the communication contract information in the first module by overwriting the communication contract information stored in the storage section with the additional communication contract information, when the period of reservation elapses as taught by Bardwell -Youngs.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of easily communicating with users using an older phone number when the user has access to a new phone number (Ikemori: para.0007).

Regarding Claim 10, Bardwell-Youngs-Ikemori discloses claim 4 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable.).

Regarding Claim 11, Bardwell-Youngs-Ikemori discloses claim 5 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable.).

Regarding Claim 16, Bardwell-Youngs-Ikemori discloses claim 4 as set forth above.
Bardwell further discloses wherein the communication using the additional communication contract information is communication that is usable in the specific place and another place related to the specific place (Bardwell: col.1 lines 55-63 “The present invention is directed to methods and systems configured to accept reservations for telephony services for a particular user at a particular workspace and time, and to activate those telephony services only upon confirmation that the user is physically present at that workspace. These tele phony services may include directing all calls for the user to a telephone in that workspace, and providing outgoing tele phone service on the telephone. ” when the user is physically present at the workspace, the communication using additional communication contact information is usable. Col.14 lines 60-65 “long distance calling privileges” Calls can be made internationally, therefore showing another place related to the specific place that calls can be made to. ).

Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardwell et al. (hereinafter Bardwell, US 8,644,473 B1) further in view of Ikemori et al (hereinafter Ikemori, US 2008/0304647 A1).

Regarding Claim 17, Bardwell discloses claim 2 as set forth above.
However Bardwell does not explicitly disclose wherein the additional communication contract information is transmitted to another terminal apparatus used by another user associated with the user.
Ikemori discloses wherein the additional communication contract information is transmitted to another terminal apparatus used by another user associated with the user (Ikemori: para.0060 “The notification data transmitter 328 incorporates the destination address 434 and new phone mail address 406 into a previously prepared notification message and then transmits the resultant message 442 as a replying phone mail to the source address 423 (operation S314). A new phone number as well as the new phone mail address 406 may be incorporated into the notification message. Thus, the phone mail source may be also notified that a phone number has been changed. Also, the incoming phone mail may be delivered to a mailbox 332 for the new phone mail address 406 while transmitting the notification message as a phone mail.” in response to a message from another user, thereby associated with the current user, a notification can be sent to the sender regarding a phone number change).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bardwell with Ikemori in order to incorporate wherein the additional communication contract information is transmitted to another terminal apparatus used by another user associated with the user.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of easily communicating with users using an older phone number when the user has access to a new phone number (Ikemori: para.0007).


Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bardwell et al. (hereinafter Bardwell, US 8,644,473 B1) in view of McComb et al. (hereinafter McComb, US 2015/0156616 A1).

Regarding Claim 18, Bardwell discloses claim 2 as set forth above.
However Bardwell does not explicitly disclose wherein in a case where the first module is a module that is not permitted to change information stored in the first module, the control section outputs information for communication through a specific communication path to the terminal apparatus, without changing the information stored in the first module.
McComb further discloses wherein in a case where the first module is a module that is not permitted to change information stored in the first module (McComb: Fig. 6 mobile phone 124, storage 602 para.0068, the mobile phone 124 typically contains section of memory where it stores its own phone number that is considered to be a first module, for example fig. 3 shows that the mobile phone has a phone number.  There is no indication that a block of memory that only contains a phone number is capable of changing information of itself, let alone permitted.), 
the control section outputs information for communication through a specific communication path to the terminal apparatus, without changing the information stored in the first module (McComb: para.0065 “Once the user has configured their custom call settings, the user can press the save button 318 and the changes will be saved in the storage media 146 as part of the user custom call rules 148. Thereafter, as the user checks in to the various hotels 102 participating in system 100, the users custom rules will be sent from the cloud PBX server 120 to the onsite PBX server 104 for activation as active custom call rules 138. Likewise, when the user checks out of the hotel 102, the user's custom rules are deleted from the activate custom call rules 138 at that hotel but remain in the cloud-stored user custom call rules 148 so that they can be activated when the user checks into a next hotel 102.” during hotel stay the custom forwarding rules for various phone numbers including source and destination are modified, thereby causing the users mobile phone and/or the guest room phone of fig. 1 to perform communication using these phone numbers.).
Therfore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bardwell with McComb in order to incorporate wherein in a case where the first module is a module that is not permitted to change information stored in the first module, the control section outputs information for communication through a specific communication path to the terminal apparatus, without changing the information stored in the first module.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of routing phone calls for the user even when information on the terminal device was unable to be changed (McComb: para.0065).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Couse US 2011/0103564 A1 para.0057 and fig. 3 shows process of incorporation of a new temporary cell phone and a hotel room and forwarding rules based on location of the guest during the stay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453